                                                              United States Bankruptcy Court
                                                              Northern District of California
In re:                                                                                                                 Case No. 21-30124-HLB
Janice Largo Genvo                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0971-3                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Feb 18, 2021                                               Form ID: 13PP                                                              Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                 Recipient Name and Address
db                     + Janice Largo Genvo, 620 Manor Drive, Pacifica, CA 94044-2112

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 17, 2021 at the address(es) listed
below:
Name                               Email Address
David Burchard
                                   TESTECF@burchardtrustee.com dburchard13@ecf.epiqsystems.com

Office of the U.S. Trustee / SF
                                   USTPRegion17.SF.ECF@usdoj.gov


TOTAL: 2
Form 13PP
                                     UNITED STATES BANKRUPTCY COURT
                                       California Northern Bankruptcy Court

In Re: Janice Largo Genvo                              Case No.: 21−30124

aka                                                    Chapter: 13
Janice Largo Genvo
 Debtor(s)


                                   ORDER RE: CHAPTER 13 PLAN PAYMENTS
                                   AND ADEQUATE PROTECTION PAYMENTS



   IT IS HEREBY ORDERED:

     1.     For Chapter 13 cases filed or converted to Chapter 13 on or after December 1, 2017, plan payments by
            the debtor to the trustee shall begin the 20th day of the month following the filing of the petition
            or conversion of the case.

     2.     Beginning the calendar month following the filing of the petition, the adequate protection payments
            required by 11 U.S.C. § 1326(a)(1)(C) and the proposed plan shall be paid by the trustee, not the debtor,
            to the creditor. Adequate protection payments will be paid once the claim holder has filed a proof of claim.

     3.     If an ongoing mortgage/contract installment payment on a claim classified in Class 1 first falls due after
            the petition is filed and during the first calendar month of the case, the debtor shall make that installment
            payment directly to the Class 1 claim holder. The debtor shall provide evidence of all such payments to
            the trustee at the meeting of creditors.

     4.     If an ongoing mortgage/contract installment payment on a claim classified in Class 1 first falls due after
            the petition is filed and during or after the second calendar month of the case, the trustee shall make that
            installment payment directly to the Class 1 claim holder.

     5.     On appropriate motion, and after notice and a hearing, this order may be modified by the court.




Clerk, U.S. Bankruptcy Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102




Dated: 2/17/21                                       By the Court:


                                                     Hannah L. Blumenstiel
                                                     United States Bankruptcy Judge



                                                                                                 Revised February 1, 2018
